COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Andrew Whallon, Dahlia Garcia and Richard Grayshaw v. City of
                          Houston

Appellate case number:    01-11-00333-CV

Trial court case number: 0851588

Trial court:              270th District Court of Harris County

Date motion filed:        May 26, 2015

Party filing motion:      Appellant Andrew Whallon

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Sherry Radack, and Justices Terry Jennings and Evelyn Keyes


Date: September 17, 2015